Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19   Desc
                           Exhibit H Page 1 of 87



                             Exhibit H
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM          Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19             Desc
                                  Exhibit H Page 2 of 87


Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                    SUPERIOR COURT OF NEW JERSEY
 COSMOPOLITAN FOOD GROUP, INC.
                                                    HUDSON COUNTY: LAW DIVISION
                           Plaintiff,
                                                    DOCKET NO.: HUD-L-004847-19
                      V.
                                                    CIVIL ACTION
 BARIS KANTARCI
                                                    CERTIFICATION OF ATTORNEYS’
                                                    FEES
                           Defendant.



       AVERY S. MEHLMAN, of full age, hereby certifies as follows:

       1.      I am an attomey-at-law of the State of New Jersey and a partner with the firm of

Herrick, Feinstein LLP (“Herrick”), attorneys of plaintiff Cosmopolitan Food Group, Inc.

(“Plaintiff’) in the above-captioned matter. I make this Certification in support of Plaintiffs

application for entry of Final Judgment by Default against Defendant Baris Kantarci (“Kantarci”)

in the above-captioned matter.

       2.     The total amount of attorneys’ fees and costs incurred in prosecuting this action on

behalf of Plaintiff is the aggregate amount of $111,360.30 as of July 17, 2020, broken down as

follows:

Settlement of Sexual Harassment Lawsuit For Kantarci’s Behavior

              A.      Attached hereto as Exhibit “A” is a copy of Invoice No. 342920, dated July

8, 2019, for legal services rendered through May 31, 2019, in the amount of $29,918.00, plus
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM        Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19              Desc
                                Exhibit H Page 3 of 87


expenses posted through May 31, 2019, in the amount of $70.86, for a total amount due of

$29,988.86.

                B.    Attached hereto as Exhibit “B” is a copy of Invoice No. 343500, dated July

24, 2019, for legal services rendered through June 30, 2019, in the amount of $12,217.50, plus

expenses posted through June 30, 2019, in the amount of $2.52, less 10%, for a total amount due

of$10,998.27.

                C.    Attached hereto as Exhibit “C” is a copy of Invoice No. 345267, dated

September 9, 2019, for legal services rendered through July 31, 2019, in the amount of $8,152.50,

plus no expenses posted through July 31, 2019, for a total amount due of $8,152.50.

Legal Services Rendered in Connection with the Above-Captioned Action

                D.    Attached hereto as Exhibit “D” is a copy of Invoice No. 345947, dated

September 27, 2019, for legal services rendered through August 31, 2019, in the amount of

$4,500.00, less 10%, plus no expenses posted through August 31, 2019, for a total amount due of

$4,050.00.

                 E.    Attached hereto as Exhibit “E” is a copy of Invoice No. 348438, dated

November 27, 2019, for legal services rendered through October 31, 2019, in the amount of

$15,307.50, less 10%, plus expenses posted through October 31, 2019, in the amount of $122.34,

for a total amount due of $13,899.09.

                F.    Attached hereto as Exhibit “F” is a copy of Invoice No. 349188, dated

December 17, 2019, for legal services rendered through November 30, 2019, in the amount of

$10,432.50, less 10%, plus no expenses posted through August 31, 2019, for a total amount due of

$9,389.25.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 3 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM        Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19               Desc
                                Exhibit H Page 4 of 87


               G.     Attached hereto as Exhibit “G” is a copy of Invoice No. 350536, dated

January 28, 2020, for legal services rendered through December 31, 2019, in the amount of

$10,342.50, less 10%, plus expenses posted through December 31,2020, in the amount of $411.45,

for a total amount due of $9,719.70.

               H.     Attached hereto as Exhibit “H” is a copy of Invoice No. 351401, dated

February 21, 2020, for legal services rendered through January 31, 2020, in the amount of

$1,666.00, less 10%, plus expenses posted through January 31, 2020, in the amount of $6.53, for a

total amount due of $1,505.93.

              I.      Attached hereto as Exhibit “I” is a copy of Invoice No. 352335, dated March

16, 2020, for legal services rendered through February 29, 2020, less 10%, in the amount of

$ 1,991.50, plus expenses posted through March 31,2020, in the amount of $6.53, for a total amount

due of $1,798.88.

              J.      Attached hereto as Exhibit “J” is a copy of Invoice No. 353326, dated April

7, 2020, for legal services rendered through March 31, 2020, in the amount of $721.00, less 10%,

plus expenses posted through March 31, 2020, in the amount of $6.53, for a total amount due of

$655.43.

              K.      Attached hereto as Exhibit “K” is a copy of Invoice No. 354493, dated May

13, 2020 for legal services rendered through April 30, 2020, in the amount of $1,320.00, less 10%,

plus expenses posted through April 30, 2020, in the amount of $6.53, for a total amount due of

$1,194.53.

              L.      Attached hereto as Exhibit “L” is a copy of Invoice No. 355663, dated June

16, 2020 for legal services rendered through May 31, 2020, in the amount of $16,720.50, less 10%,
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 4 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                 Desc
                                 Exhibit H Page 5 of 87


plus expenses posted through May 31, 2020, in the amount of $56.53, for a total amount due of

$15,104.98.

               M.      Attached hereto as Exhibit “M” is a copy of Invoice No.356585, dated July

17, 2020 for legal services rendered through June 30, 2020, in the amount of $5,051.50, less 10%,

plus expenses posted through June 30, 2020, in the amount of $6.53, for a total amount due of

$4,552.88.

               N.      Attached hereto as Exhibit “N” is a copy of the court fees incurred by CFG

in the above-captioned matter in the total amount of $350.

       3.      The fees incurred represent charges based upon the hourly billing rates of (i) Avery

S. Mehlman, a partner with the firm, at the rate of $675.00, Barbaros Karaahmet, a partner with the

firm, at the rate of $750.00, Carol Goodman, a partner with the firm, at the rate of $725.00, Michelle

M. Sekowski, a Counsel with the firm, at the rate of $565.00; Heather Robinson, a former associate

with the firm, at the rate of $450.00; Jina Moon, an associate with the firm, at the rate of $480.00;

and Teresa Barrett, a paralegal with the firm, at the rate of $290.00 per hour.

       4.      I am a partner in Herrick’s litigation department and was admitted to practice law in

New Jersey in 2017. My practice has consisted primarily of commercial litigation and employment

law. I am the attorney who has been primarily responsible for this matter, and the defense of CFG

in the sexual harassment lawsuit stemming from Kantarci’s actions, which is mentioned in the

complaint.

       5.      Barbaros Karaahmet is a partner in Herrick’s real estate and corporate departments

and serves as co-chair of Herrick’s Turkish Practice Group.         His practice includes assisting

Herrick’s multinational and Turkish clients with domestic and cross-border corporate, financial,

real estate and litigation matters. Mr. Karaahmet is the relationship partner and provided assistance
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 5 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                 Desc
                                 Exhibit H Page 6 of 87


to obtain the relief sought in this action, and in the defense of CFG in the sexual harassment lawsuit

stemming from Kantarci’s actions, which is mentioned in the complaint.

       6.      Carol Goodman is a partner of and co-chair of Herrick’s litigation department. Her

practice focuses on complex commercial litigation and employment law for public and private

companies. She provided assistance to obtain the relief sought in this action, and in the defense of

CFG in the sexual harassment lawsuit stemming from Kantarci’s actions, which is mentioned in the

complaint.

       7.      Michelle M. Sekowski is Counsel in Herrick’s litigation department. Her practice

focused on complex commercial litigation and employment law. She provided assistance to obtain

the relief sought in this action, and in the defense of CFG in the sexual harassment lawsuit stemming

from Kantarci’s actions, which is mentioned in the complaint.

       8.      Heather K. Robinson is a former of-counsel in Herrick’s litigation department. Her

practice focused on complex commercial litigation and emplo3Tnent law. She provided assistance

to obtain the relief sought in this action, and in the defense of CFG in the sexual harassment lawsuit

stemming from Kantarei’s actions, which is mentioned in the complaint.

       9.      Jina Moon is an associate in Herrick’s litigation department. Her practice focuses

on complex commercial litigation and employment law. She provided assistance to obtain the relief

sought in this action, and in the defense of CFG in the sexual harassment lawsuit stemming from

Kantarci’s actions, which is mentioned in the complaint.

        10.    Teresa M. Barrett is a litigation paralegal employed by Herrick. Ms. Barrett provided

assistance to obtain the relief sought in this action, and in the defense of CFG in the sexual

harassment lawsuit stemming from Kantarci’s actions, which is mentioned in the complaint.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 6 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                Desc
                                 Exhibit H Page 7 of 87


        11.    Due to Kantarci’s bad acts, Plaintiff is entitled to recover all reasonable attorneys’

fees and the costs of collection.

        12.    These services and disbursements were actually rendered by Herrick, and were

reasonably necessary for the representation of Plaintiff in connection with the prosecution of this

action, and the defense of CFG in the sexual harassment lawsuit stemming from Kantarci’s actions,

from April 2019 through the present.

        13.    Herrick is a regional law firm with several offices, including offices in New York,

New York and Newark, New Jersey. Herrick also maintains an office in Istanbul, Turkey. Herrick

has approximately 130 attorneys, and charges rates competitive with other peer firms of similar

size, stature and experience.

        14.    I hereby certify that the foregoing statements made by me are true. I am aware that

if any of the foregoing statements made by me are willfully false, I am subject to punishment.




Dated: July 30, 2020
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 7 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit H Page 8 of 87




                       EXHIBIT A
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 8 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                               Desc
                                     Exhibit H Page 9 of 87




Cosmopolitan Food Group, Inc.                                                   July 8, 2019
Ragip Arsan                                                                     Bill Number: 342920
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through May 31, 2019                                     $29,918.00

        Expenses posted through May 31, 2019                                                               70.86

                                                      TOTAL                                       $29,988.86




 Kindly return this page with your check
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                    Please remit pa yment within 30 days

         , FEWSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592.1400 . Fax: 212.592.1500
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 9 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                              Exhibit H Page 10 of 87




Re:      Saccone                                          Biimumbe^M292^^^




LEGAL SERVICES

      Date     Timekeeper              Description            Time
 04/23/19    BMK                                                1.00




 04/24/19    BMK                                                0.40

 04/24/19    CMG                                                0.50
 04/27/19    CMG                                                1.50
 04/29/19    BMK                                                0.30
 04/29/19    CMG                                                0.50
 04/30/19    AM                                                 0.80




 04/30/19    CMG                                                2.50


 04/30/19    BMK                                                1.00


 05/01/19    CMG                                                0.40
 05/02/19    CMG                                                0.30
 05/03/19    BMK                                                0.40
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 10 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM      Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                             Exhibit H Page 11 of 87




Re:      Saccone                                        Bill Number: 342920

                                                        Page 3

      Date     Timekeeper            Description           Time
 05/07/19    AM                                              0.40

 05/08/19    AM                                              0.80


 05/08/19    CMG                                                 1.50


 05/08/19    BMK                                                 1.20


 05/10/19    CMG                                                 0.40

 05/13/19    CMG                                                 0.20
 05/13/19    BMK                                                 0.40


 05/14/19    CMG                                                 0.20
 05/15/19    CMG                                                 0.60


 05/15/19    AM                                                  0.40

 05/16/19    AM                                                  0.30

 05/16/19    BMK                                                 0.40
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 11 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM      Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                             Exhibit H Page 12 of 87



         HERRICK




Re:      Saccone                                        Bill Number: 342920

                                                        Page 4

      Date     Timekeeper            Description            Time
 05/16/19    CMG                                                 0.30
                                                        .

 05/17/19    CMG                                                 0.20
 05/17/19    BMK                                                 0.30

 05/17/19    AM                                                  0.70


 05/17/19    AM                                        .         0.70
 05/18/19    BMK                                                 0.40


 05/20/19    BMK                                                 0.40


 05/20/19    AM                                                  0.40

 05/21/19    HR                                                  0.30


 05/22/19    CMG                                                 1.00

 05/22/19    HR                                                  0.20

 05/22/19    AM                                                  2.70
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 12 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                              Exhibit H Page 13 of 87




 Re:      Saccone                                       Bill Number: 342920

                                                        Page 5

       Date     Timekeeper            Description          Time
 05/22/19     BMK                                                0.30


 05/23/19     AM                                                 0.30

 05/23/19     CMG                                                0.70

 05/23/19     BMK                                                0.40

 05/24/19     AM                                                 1.80




 05/24/19     BMK                                                0.40

 05/24/19     HR                                                 2.90


 05/28/19     BMK                                                0.50


 05/28/19     CMG                                                2.00

 05/29/19     CMG                                                0.90

 05/29/19     HR                                                 0.90
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 13 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM      Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                             Exhibit H Page 14 of 87




Re:      Saccone                                        Bill Number: 342920

                                                        Page 6

      Date     Timekeeper            Description           Time
 05/29/19    BMK                                                 0.90

 05/29/19    AM                                                  1.40

 05/30/19    AM                                                  1.10


 05/30/19    BMK                                                 0.50

 05/30/19    CMG                                                 1.50




 05/30/19    HR                                                  0.90




 05/31/19    HR                                                  0.40


 05/31/19    CMG                                                 0.40


 05/31/19    AM                                                  1.20



                                                         Total          $29,505.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 14 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19         Desc
                              Exhibit H Page 15 of 87




Re:    Saccone                                              Bil^umber: 342^

                                                            Page 7


LEGAL SERVICES SUMMARY

           Timekeener             Hours              Rate               Amount
 A. Mehlman                          13.00                  675.00             8,775.00
 B. Karaahmet                         9.20                  750.00            6,900.00
 C. Goodman                          15.60                  725.00            11,310.00
 H. Robinson                          5.60                  450.00            2,520.00

                                                               Total      $29,505.00


MANAGING ATTORNEY’S OFFICE

 Docketing                                                                      112.00
 Electronic/paper Filing                                                        192.00
 Reviewing/editing/drafting Doc                                                 109.00
                                                             Total             $413.00



                                       Total legal services rendered      $29,918.00




DISBURSEMENTS

 Online Research                                                                 68.34
 Duplication                                                                      2.52
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 15 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19         Desc
                          Exhibit H Page 16 of 87




Re:   Saccone                                          Bill Number: 342920

                                                       Page 8

                                            Total disbursements              $70.86
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 16 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 17 of 87




                       EXHIBIT B
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 17 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                            Desc
                                    Exhibit H Page 18 of 87




Cosmopolitan Food Group, Inc.                                                 July 24, 2019
Ragip Arsan                                                                   Bill Number: 343500
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through June 30, 2019                                  $12,217.50

        Less 10% discount                                                                         (1,221.75)

        Expenses posted through June 30, 2019                                                            2.52

                                                     TOTAL                                      $10,998.27




  Kindly return this page with your                                          Send wire payments to
         check payment to:
       Herrick, Feinstein LLP
           2 Park Avenue
        New York, NY 10016


                                   Please remit pa yment within 30 days

HERRICK, FEiNSTEIMLLP . Two Park Avenue . New York, NY 10016 . Phone: 212,592.1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 18 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 19 of 87




Re:   Saccone




LEGAL SERVICES

   Date     Timekeeper             Description           Time
06/03/19   CMG                                              0.40
06/03/19   AM                                               0.30
06/04/19   CMG                                              0.50

06/06/19   BMK                                              0.40

06/07/19   AM                                               1.30




06/10/19   BMK                                              0.50


06/11/19   HR                                               2.10
06/12/19   BMK                                              0.40


06/13/19   AM                                               0.30
06/14/19   AM                                               0.80

06/17/19   BMK                                              0.80
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 19 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19        Desc
                           Exhibit H Page 20 of 87




 Re:   Saccone                                          Bill Number: 343500



   Date      Timekeeper             Description           Time
06/17/19   HR                                                3.50




06/19/19   HR                                                0.60
06/19/19   AM                                                1.90


06/19/19   BMK                                               0.70


06/20/19   BMK                                               0.50

06/21/19   BMK                                               0.30

06/24/19   AM                                                0.80

06/25/19   AM                                                0.60

06/25/19   HR                                                0.40

06/26/19   AM                                                0.60
06/26/19   BMK                                               0.50


06/27/19   BMK                                               0.40
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 20 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19             Desc
                              Exhibit H Page 21 of 87




Re:    Saccone                                                      umber: 343500

                                                             "age

  Date         Timekeeper            Description               Time
06/27/19      AM                                                    0.80

06/27/19      HR                                                    0.50



                                                              Total          $12,217.50


LEGAL SERVICES SUMMARY

           Timekeeper             Hours               Rate                 Amount
A. Mehlman                            7.40                   675.00            4,995.00
B. Karaahmet                         4.50                    750.00            3,375.00
C. Goodman                            0.90                   725.00                 652.50
H. Robinson                           7.10                   450.00            3,195.00
                                                               Total         $12,217.50

                                                   Less 10% discount           (1,221.75)

DISBURSEMENTS

Duplication                                                                           2.52


                                               Total disbursements                   $2.52
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 21 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 22 of 87




Re:   Saccone                                          Biimumber^350^^

                                                       Page 5
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 22 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 23 of 87




                       EXHIBIT C
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 23 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                           Desc
                                    Exhibit H Page 24 of 87




Cosmopolitan Food Group, Inc.                                                  September 9, 2019
Mr. Ragip Arsan
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through July 31,2019                                       1,152.50




 Kindly return this page with your check
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                    Please remit pa yment within 30 days

HERRICK, FEINSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592,1400 . Fax: 212.592.1500
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 24 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM      Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19    Desc
                             Exhibit H Page 25 of 87




Re:      Saccone                                        Bil^umber: 345267

                                                        Page 2


LEGAL SERVICES

      Date     TimekecDer            Description           Time
 07/01/19    CMG                                                 0.40

 07/01/19    AM                                                  0.30

 07/01/19    BMK                                                 0.60

 07/02/19    AM                                                  0.20

 07/02/19    BMK                                                 0.30

 07/08/19    BMK                                                 0.00


 07/09/19    BMK                                                 0.50




 07/09/19    AM                                                  1.80




 07/11/19    BMK                                                 0.00

 07/11/19    AM                                                  0.70
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 25 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM      Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                             Exhibit H Page 26 of 87




Re:      Saccone                                       Bill Number; 345267

                                                       Page 3

      Date     Timekeeper            Description           Time
 07/16/19    BMK                                                0.00




 07/16/19    AM                                                 0.80
 07/16/19    CMG                                                0.30
 07/17/19    CMG                                                0.40

 07/18/19    CMG                                                0.50

 07/18/19    AM                                                 0.20

 07/18/19    BMK                                                0.30


 07/19/19    CMG                                                0.50

 07/22/19    BMK                                                0.50


 07/22/19    AM                                                 0.20
 07/23/19    BMK                                                0.00

 07/24/19    BMK                                                0.00


 07/25/19    BMK                                                0.50
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 26 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19           Desc
                                Exhibit H Page 27 of 87




Re:      Saccone

                                                             Page 4

      Date      Timekeeper              Description             Time
 07/26/19     BMK                                                     0.50


 07/29/19     BMK                                                     0.40


 07/30/19     BMK                                                     0.40

 07/30/19     CMG                                                     0.30
 07/31/19     BMK                                                     0.50




 07/31/19     AM                                                      0.30


                                                              Total            $8,152.50


LEGAL SERVICES SUMMARY

             Timekeeper             Hours             Rate                   Amount
 A. Mehlman                             4.50                 675.00             3,037.50
 B. Karaahmet                           4.50                 750.00             3,375.00
 C. Goodman                             2.40                 725.00              1,740.00

                                                                Total           $8,152.50
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 27 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 28 of 87



         ERRiCK




Re:   Saccone
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 28 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 29 of 87




                      EXHIBIT D
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 29 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                           Desc
                                    Exhibit H Page 30 of 87




Cosmopolitan Food Group, Inc.                                                  September 27, 2019
Mr. Ragip Arsan                                                                Bill Number: 345947
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through August 31, 2019                                  $4,500.00

        Less 10% discount                                                                            (450.00)


                                                     TOTAL                                        $4,050.00




 Kindly return this page with your check                                       Send wire payments to
               payment to;
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                   Please remit pa yment within 30 days

HERRICK, FEINSTEIR LLP . Two Park Avenue . New York, NY 10016 . Phone: 212,592.1400 . Fax; 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 30 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19        Desc
                          Exhibit H Page 31 of 87




Re:   Saccone                                          Bill Number: 345947

                                                       Page 2


LEGAL SERVICES

  Date      Timekeeper             Description            Time
08/02/19   BMK                                             0.40


08/02/19   AM                                               0.20
08/05/19   BMK                                              0.00

08/06/19   BMK                                             0.00




08/09/19   AM                                               0.60

08/16/19   BMK                                              0.50

08/19/19   BMK                                              0.40

08/22/19   BMK                                              0.50

08/22/19   AM                                               1.80




08/23/19   BMK                                              0.30


08/23/19   AM                                               1.40
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 31 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19          Desc
                              Exhibit H Page 32 of 87



               R R i C l<




Re:   Saccone                                                Bill Number: 345947

                                                             Page 3

  Date         Timekeeper            Description                Time
08/28/19     BMK                                                  0.30



                                                              Total          $4,500.00


LEGAL SERVICES SUMMARY

           Timekeeper            Hours                Rate               Amount
A. Mehlman                           4.00                    675.00           2,700.00
B. Karaahmet                         2.40                    750.00           1,800.00

                                                               Total         $4,500.00

                                                   Less 10% discount           (450.00)
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 32 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 33 of 87




                       EXHIBIT E
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 33 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                            Desc
                                    Exhibit H Page 34 of 87




Cosmopolitan Food Group, Inc.                                                   November 27, 2019
Mr. Ragip Arsan                                                                 Bill Number: 348438
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through October 31, 2019                                 $15,307.50

        Less 10% discount                                                                           (1,530.75)

        Expenses posted through October 31, 2019                                                       122.34

                                                      TOTAL                                       $13,899.09




  Kindly return this page with your
         check payment to:
       Herrick, Feinstein LLP
            2 Park Avenue
        New York, NY 10016


                                    Please REMIT PAYMENT within 30 days

HERRICK, FEINSTEIM LLP . Two Park Avenue . New York, r^Y 10016 . Phone: 212.592,1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 34 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                          Exhibit H Page 35 of 87




Re:   Saccone                                         Bill Number: 348438

                                                      Page 2


LEGAL SERVICES

  Date      Timekeeper             Description           Time
09/04/19   BMK                                              0.50


09/05/19   BMK                                              0.40


09/09/19   HR                                               0.60




09/09/19   AM                                               1.80

09/09/19   AM                                               0.20

09/09/19   BMK                                              0.40

09/10/19   BMK                                              0.80




09/10/19   AM                                               0.90
09/11/19   AM                                               0.30
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 35 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 36 of 87



         HERRICK



Re:   Saccone                                          Member: 348438
                                                       Page 3

  Date      Timekeeper             Description            Time
09/18/19   BMK                                              0.40

09/18/19   AM                                               0.60

10/01/19   BMK                                              3.00

10/03/19   BMK                                              0.50

10/04/19   HR                                               0.20


10/07/19   HR                                               0.20

10/08/19   HR                                               0.20


10/08/19   BMK                                              0.40

10/10/19   HR                                               0.50
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 36 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 37 of 87



          HERRICK



Re:   Saccone

                                                       Page 4

   Date     Timekeeper             Description           Time
10/10/19   HR                                               1.80




10/11/19   HR                                               0.70




10/11/19   BMK                                              0.30


10/14/19   HR                                               0.40


10/15/19   HR                                               0.50




10/15/19   BMK                                              0.40


10/16/19   BMK                                              0.30
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 37 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 38 of 87



           E R^5CK




Re:   Saccone



  Date      Timekeeper             Description           Time
10/16/19   HR                                              0.30


10/18/19   HR                                               1.70




10/21/19   HR                                              0.40


10/21/19   BMK                                              0.30


10/22/19   BMK                                              0.40

10/22/19   HR                                               0.60




10/23/19   HR                                               0.60

10/23/19   BMK                                              0.40

10/28/19   HR                                               0.20
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 38 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19           Desc
                              Exhibit H Page 39 of 87




Re:    Saccone                                               Bill Number: 348438



  Date         Timekeeper            Description               Time
10/29/19      HR                                                  1.90


10/31/19      HR                                                  0.20

10/31/19      AM                                                  2.10




                                                              Total         $15,307.50


LEGAL SERVICES SUMMARY

           Timekeeper             Hours               Rate               Amount
A. Mehlman                            5.90                   675.00           3,982.50
B. Karaahmet                          8.50                   750.00           6,375.00
H. Robinson                          11.00                   450.00           4,950.00

                                                               Total        $15,307.50

                                                   Less 10% discount          (1,530.75)

DISBURSEMENTS

Document Processing                                                                120.00
Duplication                                                                          2.34


                                               Total disbursements             $122.34
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 39 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19        Desc
                          Exhibit H Page 40 of 87




Re:   Saccone                                          Bill Number: 348438

                                                       Page 7
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 40 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 41 of 87




                       EXHIBIT F
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 41 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                             Desc
                                    Exhibit H Page 42 of 87




 Cosmopolitan Food Group, Inc.                                                   December 17, 2019
 Mr. Ragip Arsan                                                                 Bill Number: 349188
 50 Harrison Street
 Suite 311
 Hoboken, NJ 07030




 Re:    Saccone


         Fees for legal services rendered through November 30, 2019                                $10,432.50

         Less 10% discount                                                                          (1,043.25)


                                                      TOTAL                                         $9,389.25




 Kindly return this page with your check                                        Send wire payments to
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                    Please remit pa yment within 30 da ys

HERRiCK, FEINSTEIN LLP . T¥./o Park Avenue . New York, NY 10016 . Phone; 212.592.1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 42 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                           Exhibit H Page 43 of 87



           E R R IC K




Re:   Saccone                                          Bill Number: 349188

                                                       Page 2


LEGAL SERVICES

  Date       Timekeeper            Description            Time
11/01/19   HR                                               3.70


11/07/19   BMK                                              0.80


11/07/19   AM                                               2.80




11/08/19   HR                                               0.30


11/11/19   BMK                                              0.40
11/11/19   AM                                               1.10

11/12/19   HR                                               1.90


11/13/19   HR                                               0.20
11/13/19   BMK                                              0.80

11/13/19   AM                                               3.60
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 43 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                              Exhibit H Page 44 of 87



         HERRICK




Re:   Saccone



  Date         Timekeeoer            Description            Time
11/14/19    HR                                                 0.40




11/21/19    HR                                                 0.30


11/25/19    HR                                                 0.20

11/26/19    HR                                                 1.40




11/26/19      HR                                               0.20




                                                           Total        $10,432.50


LEGAL SERVICES SUMMARY

           Timekeeper             Hours            Rate               Amount
A. Mehlman                            7.50                675.00          5,062.50
B. Karaahmet                         2.00                 750.00          1,500.00
H. Robinson                           8.60                450.00          3,870.00
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 44 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                          Exhibit H Page 45 of 87



                c


Re:   Saccone                                         Bill Number: 349188

                                                      Page 4

                                                         Total       $10,432.50

                                             Less 10% discount         (1,043.25)
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 45 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 46 of 87




                       EXHIBIT G
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 46 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                           Desc
                                    Exhibit H Page 47 of 87


            HERRIC



Cosmopolitan Food Group, Inc.                                                  January 28, 2020
Mr. Ragip Arsan                                                                Bill Number: 350536
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through December 31, 2019                               $10,342.50

        Less 10% discount                                                                          (1,034.25)

        Expenses posted through December 31, 2019                                                     411.45


                                                     TOTAL                                        $9,719.70




 Kindly return this page with your check
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                    Please remit pa yment within 30 days

HERRICK, FEINSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592,1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 47 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                          Exhibit H Page 48 of 87



         HERRIC




Re:   Saccone                                         Bill Number: 350536




LEGAL SERVICES

  Date      Timekeeper             Description           Time
12/03/19   BMK                                              0.30

12/03/19   AM                                               2.20

12/04/19   AM                                               1.80
12/04/19   HR                                               0.80




12/04/19   BMK                                              0.80

12/05/19   BMK                                              0.40

12/05/19   AM                                               1.10
12/06/19   AM                                               1.30

12/09/19   AM                                               1.30

12/09/19   BMK                                              0.30

12/11/19   TMB                                              1.40

12/12/19   TMB                                              0.30
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 48 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                              Exhibit H Page 49 of 87



          HERRICK




 Re:   Saccone                                            Bill Number: 350536



   Date        Timekeeper            Description            Time
12/13/19     HR                                                0.50




12/13/19     BMK                                               0.40


12/13/19     TMB                                               2.80




12/17/19     BMK                                               1.00

12/18/19     BMK                                               0.50




12/18/19     HR                                                0.20

12/19/19     BMK                                               0.40



                                                           Total         $10,207.50


LEGAL SERVICES SUMMARY

           Timekeeper             Hours            Rate               Amount
A. Mehlman                            7.70                675.00           5,197.50
B. Karaahmet                         4.10                 750.00           3,075.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 49 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM           Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19         Desc
                                  Exhibit H Page 50 of 87



        HERRICK




Re:    Saccone

                                                                 Page 4

             Timekeeper              Hours                Rate               Amount
H. Robinson                              1.50                    450.00            675.00
T. Barrett                               4.50                    280.00          1,260.00

                                                                    Total      $10,207.50


MANAGING ATTORNEY’S OFFICE

Electronic/paper Filing                                                            135.00
                                                                   Total          $135.00



                                             Total legal services rendered     $10,342.50

                                                       Less 10% discount        (1,034.25)

                                                                   Total        $9,308.25




DISBURSEMENTS

Filing/recording/searches                                                          250.00
Online Research                                                                    161.45


                                                     Total disbursements          $411.45
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 50 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 51 of 87



      HERRIC



Re:   Saccone
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 51 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 52 of 87




                       EXHIBIT H
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 52 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                             Desc
                                    Exhibit H Page 53 of 87




Cosmopolitan Food Group, Inc.                                                  February 21, 2020
Mr. Ragip Arsan                                                                Bill Number: 351401
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through January 31, 2020                                 $1,666.00

        Less 10% discount                                                                            (166.60)

        Expenses posted through January 31, 2020                                                          6.53


                                                     TOTAL                                        $1,505.93




 Kindly return this page with your check                                       Send wire payments to:
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                    Please remit pa yment within 30 days

HERRICK, FEiNSTEiH LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592,1400 . Fax: 212.592,1500
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 53 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                                Exhibit H Page 54 of 87



         HERRICK




Re:      Saccone                                             Biimumbe^SHO^^




LEGAL SERVICES

      Date      Timekeeper              Description            Time
 01/03/20     HR                                                  0.20


 01/14/20     HR                                                  1.80




 01/21/20     BMK                                                 0.40


 01/22/20     BMK                                                 0.40



                                                              Total        $1,550.00


LEGAL SERVICES SUMMARY

             Timekeeper              Hours            Rate               Amount
 B. Karaahmet                           0.80                 750.00           600.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 54 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19             Desc
                              Exhibit H Page 55 of 87



        HERRICK




Re:    Saccone

                                                                  Page 3

           Timekeeper                    Hours             Rate              Amount
 H. Robinson                                2.00                  475.00          950.00

                                                                     Total      $1,550.00


MANAGING ATTORNEY’S OFFICE

 Docketing                                                                            29.00
 Electronic/paper Filing                                                              58.00
 Reviewing/editing/drafting Doc                                                       29.00
                                                                   Total         $116.00



                                             Total legal services rendered     $1,666.00

                                                       Less 10% discount         (166.60)

                                                                   Total       $1,499.40




DISBURSEMENTS

 Litigation Support Outsourced Service                                                 6.53


                                                     Total disbursements              $6.53
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 55 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                           Exhibit H Page 56 of 87



          ERRIC




 Re:   Saccone
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 56 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 57 of 87




                        EXHIBIT I
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 57 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM           Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                              Desc
                                  Exhibit H Page 58 of 87




Cosmopolitan Food Group, Inc.                                                 March 16, 2020
Mr. Ragip Arsan                                                               Bill Number: 352335
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:    Saccone


       Fees for legal services rendered through February 29, 2020                                $1,991.50

       Less 10% discount                                                                            (199.15)

       Expenses posted through February 29, 2020                                                         6.53

                                                   TOTAT                                             708 88




 Kindly return this page with your check
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                  Please remit pa yment within 30 days

        FEINSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592.1400 . Fax: 212.592.1500
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 58 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19           Desc
                                Exhibit H Page 59 of 87




Re:      Saccone                                             Bill Number: 352335

                                                             Page 2


LEGAL SERVICES

      Date      Timekeeper              Description             Time
 02/12/20     HR                                                      0.40
 02/12/20     BMK                                                     0.40

 02/13/20     BMK                                                     0.70


 02/14/20     BMK                                                     0.50


 02/18/20     BMK                                                     0.50

 02/19/20     HR                                                      0.10


 02/19/20     BMK                                                     0.20

 02/26/20     JM                                                      0.10




                                                              Total            $1,991.50


LEGAL SERVICES SUMMARY

             Timekeeper             Hours             Rate                   Amount
 B. Karaahmet                           2.30                 750.00              1,725.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 59 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19             Desc
                              Exhibit H Page 60 of 87



           ER^IC




Re;    Saccone                                                 Bill Number: 352335

                                                               Page 3

           Timekeeper                    Hours          Rate                Amount
 H. Robinson                                0.50               475.00                237.50
 J. Moon                                    0.10               290.00                 29.00
                                                                  Total         $1,991.50

                                                    Less 10% discount            (199.15)

DISBURSEMENTS

 Litigation Support Outsourced Service                                                 6.53


                                                   Total disbursements                $6.53
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 60 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 61 of 87




                        EXHIBIT J
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 61 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                             Desc
                                    Exhibit H Page 62 of 87




Cosmopolitan Food Group, Inc.                                                  April 7, 2020
Mr. Ragip Arsan                                                                Bill Number: 353326
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through March 31, 2020                                     $721.00

        Less 10% discount                                                                             (72.10)

        Expenses posted through March 31, 2020                                                            6.53

                                                     TOTAL                                          $655.43




  Kindly return this page with your
         check payment to:
       Herrick, Feinstein LLP
           2 Park Avenue
        New York, NY 10016


                                    Please REMIT PAYMENT within 30 days

HERRICK, FEINSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone; 212.592.1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 62 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19          Desc
                              Exhibit H Page 63 of 87




Re:   Saccone                                              Bill Number: 353326

                                                           Page 2


LEGAL SERVICES

  Date         Timekeeper             Description             Time
03/06/20    JM                                                  0.20


03/06/20    JM                                                 0.20
03/17/20    BMK                                                 0.50

03/19/20    JM                                                  0.10

03/19/20    JM                                                  0.10
03/26/20    JM                                                  0.10


03/27/20    JM                                                 0.10




                                                            Total            $607.00


LEGAL SERVICES SUMMARY

           Timekeeper             Hours             Rate               Amount
B. Karaahmet                          0.50                 750.00                375.00
J. Moon                               0.80                 290.00                232.00
                                                             Total          $607.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 63 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                              Exhibit H Page 64 of 87




Re:    Saccone                                              Bill Number: 353326
                                                            File Number: 16093-0005
                                                            Page 3


MANAGING ATTORNEY’S OFFICE

Docketing                                                                       56.00
Procedural Advice - Federal, N                                                  58.00
                                                              Total           $114.00



                                        Total legal services rendered         $721.00

                                                  Less 10% discount            (72.10)

                                                              Total           $648.90




DISBURSEMENTS

Litigation Support Outsourced Service                                            6.53


                                                Total disbursements             $6.53
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 64 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19        Desc
                          Exhibit H Page 65 of 87




Re:   Saccone                                          Bill Number: 353326

                                                       Page 4
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 65 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 66 of 87




                       EXHIBIT K
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 66 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM           Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                              Desc
                                  Exhibit H Page 67 of 87




Cosmopolitan Food Group, Inc.                                                 May 13,2020
Mr. Ragip Arsan                                                               Bill Number: 354493
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:    Saccone


       Fees for legal services rendered through April 30, 2020                                   $1,320.00

       Less 10% discount                                                                            (132.00)

       Expenses posted through April 30, 2020                                                            6.53




 Kindly return this page with your check                                      Send wire payments to
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                  Please remit pa yment within 30 days

        FEIKSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592.1400 . Fax: 212.592.1500
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 67 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM          Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19   Desc
                                 Exhibit H Page 68 of 87



         HERRIC




Re:      Saccone                                           Bill Number: 3544

                                                           Page 2


LEGAL SERVICES

      Date         Timekeeper            Description          Time
 04/04/20    BMK                                                0.30

 04/09/20    JM                                                     0.30




 04/09/20    JM                                                     0.20

 04/09/20    JM                                                 0.10
 04/09/20    JM                                                     0.20


 04/09/20    BMK                                                    0.30

 04/22/20    BMK                                                    0.20

 04/24/20    JM                                                     0.20


 04/24/20    JM                                                     0.10


 04/28/20    JM                                                     0.20

 04/28/20    JM                                                     0.10
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 68 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                Desc
                                Exhibit H Page 69 of 87




Re:      Saccone

                                                                  Page 3

      Date      Timekeeper               Description                 Time
 04/30/20     JM              Review default judgment motion               0.20
                              samples.


                                                                   Total            $1,064.00


LEGAL SERVICES SUMMARY

             Timekeeper              Hours                 Rate                   Amount
 B. Karaahmet                           0.80                      750.00               600.00
 J.Moon                                 1.60                      290.00               464.00

                                                                     Total           $1,064.00


MANAGING ATTORNEY’S OFFICE

 Docketing                                                                             140.00
 Procedural Advice - Federal, N                                                        116.00
                                                                   Total              $256.00



                                          Total legal services rendered             $1,320.00

                                                       Less 10% discount              (132.00)

                                                                   Total            $1,188.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 69 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                              Exhibit H Page 70 of 87



        HERRIC



Re:    Saccone                                           Bill Number: 354493

                                                         Page 4


DISBURSEMENTS

 Litigation Support Outsourced Service                                          6.53


                                              Total disbursements              $6.53
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 70 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 71 of 87




                       EXHIBIT L
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 71 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                              Desc
                                    Exhibit H Page 72 of 87




Cosmopolitan Food Group, Inc.                                                  June 16, 2020
Mr. Ragip Arsan                                                                Bill Number: 355663
50 Harrison Street
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through May 31,2020                                     $16,720.50

        Less 10% discount                                                                          (1,672.05)

        Expenses posted through May 31, 2020                                                              56.53

                                                     TOTAL                                       $15,104.98




  Kindly return this page with your                                           Send wire payments to
         check payment to:
       Herrick, Feinstein LLP
           2 Park Avenue
        New York, NY 10016


                                    Please REMIT PAYMENT within 30 days

HERRiCK, FEINSTEIM LLP . Two Park Avenue . New York, NY 10016 . Phone: 212-592.1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 72 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 73 of 87




Re:   Saccone                                         MmuiBber: 355663

                                                      Page 2


LEGAL SERVICES

  Date      Timekeeper             Description           Time
05/05/20   JM                                               0.10

05/05/20   JM                                               0.40

05/05/20   JM                                               0.30

05/05/20   JM                                               1.60

05/05/20   BMK                                              0.30

05/05/20   JM                                               0.20

05/06/20   JM                                               0.30

05/06/20   JM                                               0.10

05/06/20   JM                                               0.20
05/06/20   JM                                               0.30

05/07/20   JM                                               0.60

05/07/20   JM                                               0.30

05/07/20   AM                                               2.80
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 73 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                          Exhibit H Page 74 of 87




Re:   Saccone                                         Bill Number: 355663

                                                      Page 3

  Date      XimekeeDer             Description           Time
05/08/20   JM                                               1.30


05/08/20   AM                                               1.90

05/08/20   JM                                               0.20

05/11/20   JM                                               0.30

05/11/20   JM                                               0.20

05/11/20   JM                                               0.30


05/11/20   JM                                               0.10


05/11/20   JM                                               0.50


05/11/20   JM                                               0.30


05/12/20   JM                                               0.10

05/12/20   JM                                               0.40
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 74 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19        Desc
                           Exhibit H Page 75 of 87




Re;   Saccone                                           Bill Number: 355663

                                                        Page 4

  Date      Timekeeper              Description           Time
05/15/20   TMB                                               1.10

05/15/20   JM                                                0.30


05/15/20   JM                                                2.80


05/18/20   JM                                                0.20


05/18/20   JM                                                0.90


05/18/20   JM                                                1.00

05/18/20   TMB                                               0.90




05/18/20   AM                                                3.10


05/18/20   JM                                                0.10


05/19/20   AM                                                1.10

05/19/20   JM                                                2.00
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 75 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM         Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19         Desc
                                Exhibit H Page 76 of 87




Re:    Saccone                                              Bill Number: 355663

                                                            Page 5

   Date         Timekeeper             Description             Time
05/19/20      JM                                                 0.20


05/19/20      JM                                                 0.90




05/20/20      JM                                                 1.70


05/21/20      BMK                                                0.40

05/27/20      JM                                                 0.40

05/27/20      JM                                                 0.20



                                                             Total         $16,314.50


LEGAL SERVICES SUMMARY

             Timekeeper             Hours            Rate               Amount
A. Mehlman                              8.90                695.00           6,185.50
B. Karaahmet                           0.70                 750.00                525.00
J. Moon                                18.80                480.00           9,024.00
T. Barrett                             2.00                 290.00                580.00

                                                              Total        $16,314.50
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 76 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM            Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19          Desc
                                   Exhibit H Page 77 of 87




Re;    Saccone                                                  Bill Number: 355663

                                                                Page 6



MANAGING ATTORNEY’S OFFICE

Procedural Advice - Federal, N                                                        145.00
Research/retrieval - Including                                                        261.00
                                                                  Total               $406.00



                                            Total legal services rendered       $16,720.50

                                                      Less 10% discount          (1,672.05)

                                                                  Total         $15,048.45




DISBURSEMENTS

Fi ling/recording/searches                                                             50.00
Litigation Support Outsourced Service                                                   6.53
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 77 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                          Exhibit H Page 78 of 87



                ^ Ci\




Re:   Saccone                                         Bill Number: 355663

                                                      Page 7
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 78 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 79 of 87




                      EXHIBIT M
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 79 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM             Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                             Desc
                                    Exhibit H Page 80 of 87

                                                                                                          Federal ID:




Cosmopolitan Food Group, Inc.                                                  July 17, 2020
Mr. Ragip Arsan                                                                Bill Number; 356585
50 Harrison Street                                                             File Number: I
Suite 311
Hoboken, NJ 07030




Re:     Saccone


        Fees for legal services rendered through June 30, 2020                                    $5,051.50

        Less 10% Discount                                                                            (505.15)

        Expenses posted through June 30, 2020                                                             6.53




 Kindly return this page with your check
               payment to:
          Herrick, Feinstein LLP
              2 Park Avenue
          New York, NY 10016


                                    Please remit pa yment within 30 days

HERRiCK, FEINSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592.1400 . Fax: 212.592.1500
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 80 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19       Desc
                          Exhibit H Page 81 of 87




Re:   Saccone                                         Bill Number: 356585
                                                      File Number:
                                                      Page 2


LEGAL SERVICES

  Date      Timekeeper             Description           Time
06/23/20   JM                                               0.10


06/24/20   AM                                              1.30

06/26/20   JM                                              6.10




06/29/20   JM                                               0.10

06/29/20   JM                                               0.10


06/29/20   JM                                               0.10

06/29/20   JM                                              0.20

06/29/20   MS                                              0.50




06/30/20   MS                                               0.30
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 81 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM       Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19              Desc
                              Exhibit H Page 82 of 87




Re:    Saccone                                                  Bill Number: 356585
                                                                File Number:
                                                                Page 3

  Date        Timekeeper                Description                Time
06/30/20    JM                                                       0.10

06/30/20    JM                                                       0.40


06/30/20    JM                                                       0.30



06/30/20    JM                                                       0.20



                                                                 Total          $5,051.50


LEGAL SERVICES SUMMARY

           Timekeeper               Hours                Rate               Amount
A. Mehlman                              1.30                    695.00                903.50
J. Moon                                 7.70                    480.00           3,696.00
M. Sekowski                             0.80                    565.00                452.00

                                                                  Total         $5,051.50

                                                      Less 10% Discount           (505.15)

DISBURSEMENTS

Litigation Support Outsourced Service                                                   6.53


                                                  Total disbursements                  $6.53
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 82 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19        Desc
                          Exhibit H Page 83 of 87




Re:   Saccone                                          Bill Number: 356585
                                                       File Number:
                                                       Page 4
  HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 83 of 86 Trans ID: LCV20201463891
Case 21-01214-SLM   Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19      Desc
                          Exhibit H Page 84 of 87




                      M iiaiHxa
                    HUD-L-004847-19 08/19/2020 7:49:28 PM https://portal.njcourts.gov/webcivilcj/ClVILCaseJacketWeb/pages/civilC...
Courts Civil Case Jacket                                  Pg 84 of 86 Trans ID: LCV20201463891
             Case 21-01214-SLM                  Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                                    Desc
                                                      Exhibit H Page 85 of 87

                                                                Judiciary eCourts System - Civil Part

                                                                                  Home
                                                                                • Help
                                                                                 Logout


                                                                          CASE JACKET
                                                                     User;AVERY MEHLMAN
                                                         Docket Number: HUD L 004847 - 19
                                                                  Back                                                        Create Summary Report

                                              Case Caption: Cosmopolitan Food Or Oup, Inc. Vs Kantarci Baris
          Court: Civil Part                                           Venue: Hudson                       Case Initiation Date: 12/13/2019
          Case Type: Employment (Other Than Cepa Or Lad)              Case Status: Active                 Jury Demand: 6 Jurors
          Case Track: 2                                               Judge: Mary K Costello              Team: 2
          # of Discovery Days: 300                                    Age of Case; 00 YR 06 MO            Consolidated Case: N
          Original Discovery End Date:                                Current Discovery End Date:         # of DED Extensions: 0
          Original Arbitration Date:                                  Current Arbitration Date:           # of Arb Adjournments: 0
          Original Trial Date:                                        Current Trial Date:                 # of Trial Date Adjournments: 0
          Disposition Date:                                           Case Disposition: Open              Statewide Lien:

          Plaintiffs (1)       Defendants (1)            Case Proceedings (2) j ACMS Documents (6) j Fees (6)

                           rx * c-i j Trans Document Receipt Pay
                           Date Filed _       _      .
                                      Type    Type  AmountType                               ID         NumberName
                                                                                                          COSMOPOLITAN
                           12/13/2019 FLF         COS              250.00       CG      000140814Z000001|
                                                                                                          FOOD GR
                           01/15/2020 FLF         X86              0.00         NF                Z000002iKANTARCI
                                                                                                  Z000002

                           03/17/2020 FLF         052              0.00         NF                zooooosjCOSMOPOLITAN
                                                                                                          FOOD GR
                           03/18/2020 FLF         M52               175.00      CG      000147087'ZOOOOOBi
                                                                                                  Z000003 KANTARCI

                           04/09/2020 FLF         X93               50.00       CG      000140814Z000004JCOSMOPOLITAN
                                                                                                          FOOD GR
                                                                                                          COSMOPOLITAN
                           07/09/2020FLF          MN5               50.00       CG      000140814Z000006!
                                                                                                          FOOD GR
                                                                Showing 1 to 6 of 6 entries

                                                                     Case Actions
                                                                                                            Entry
                                           Filed Date Filings         Docket Text          Transaction ID
                                                                                                            Date
                                                                Complaint with Jury
                                                                Demand for HUD-
                                                                L-004847-19 submitted
                                                                by MEHLMAN, AVERY
                                                      o         S, HERRICK
                                           12/13/2019 *         FEINSTEIN, LLP on        LCV20192302993 12/13/2019
                                                      S         behalf of
                                                                COSMOPOLITAN
                                                                FOOD GROUP, EMC.
                                                                against BARIS
                                                                KANTARCI
                                                        ,0      TRACK ASSIGNMENT
                                           12/14/2019           Notice submitted by Case LCV2019230741412/14/2019
                                                        B       Management
                                                                ACKNOWLEDGEMENT
                                                                OF SERVICE submitted
                                                                by MEHLMAN, AVERY,
                                                        §       S of HERRICK
                                          01/15/2020    TO      FEINSTEIN, LLP on        LCV2020101083 01/15/2020
                                                        “       behalf of
                                                                COSMOPOLITAN
                                                                FOOD GROUP, INC.



of 3                                                                                                                                         7/9/2020, 11:04 AM
                      HUD-L-004847-19
V Courts Civil Case Jacket              08/19/2020 7:49:28 PM https://portal.njcourts.gov/webcivilcj/CIVILCaseJacketWeb/pages/civilC...
                                                              Pg 85 of 86 Trans ID: LCV20201463891
             Case 21-01214-SLM           Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                      Desc
                                               Exhibit H Page 86 of 87
                                                                                                       Entry
                                    Filed Date Filings         Docket Text            Transaction ID
                                                                                                       Date
                                                         against BARIS
                                                         KANTARCI
                                                         MOTION TO RELIEVE
                                                         COUNSEL submitted by
                                                         DEUTSCH, JON,
                                                         SHELDON of JON S
                                    03/17/2020           DEUTSCH on behalf of        LCV2020549952 03/18/2020
                                                         BARIS KANTARCI
                                                         against
                                                         COSMOPOLITAN
                                                         FOOD GROUP, INC.
                                                         The motion filed on
                                                         03/17/2020 will be
                                                         decided on 04/09/2020.
                                                         Do not come to the
                                                         courthouse because no
                                    03/24/2020           oral argument has been      LCV2020592656 03/24/2020
                                                         requested. The court's
                                                         decision will be provided
                                                         to you. Re: MOTION TO
                                                         RELIEVE COUNSEL
                                                         rLCV2020S499521
                                                         Oral argument has been
                                                         granted. Hearing is
                                                         scheduled on 04/09/2020
                                                         with Judge COSTELLO,
                                    04/07/2020                                       LCV2020676002 04/07/2020
                                                         MARY, K, Court Room
                                                         2A . re: MOTION TO
                                                         RELIEVE COUNSEL
                                                         rLCV20205499521
                                                         CLERK NOTICE: re:
                                                         MOTION TO RELIEVE
                                                         COUNSEL
                                                         rLCV20205499521 -Oral
                                                         Argument 4/9/20 @12:00
                                                         - Dial In Instructions:
                                    04/07/2020                                       LCV2020676016 04/07/2020
                                                         201-356-2666 Prompt
                                                         Meeting Number 60270#
                                                         Attendee Access Code
                                                         8342563 - Please provide
                                                         your client with this
                                                         information.
                                                         NOTICE OF
                                                         APPEARANCE (NOT
                                                         THE FIRST PAPER)
                                                         submitted by MOON,
                                                         JINA of HERRICK
                                    04/09/2020           FEINSTEIN, LLP on           LCV2020691936 04/09/2020
                                                         behalf of
                                                         COSMOPOLITAN
                                                         FOOD GROUP, INC.
                                                         against BARIS
                                                         KANTARCI
                                                         Oral argument has been
                                                         granted. Hearing is
                                                         rescheduled on
                                                         04/24/2020 with Judge
                                    04/09/2020           COSTELLO, MARY, K,          LCV2020693331 04/09/2020
                                                         Court Room 2A. re:
                                                         MOTION TO RELIEVE
                                                         COUNSEL
                                                         rLCV20205499521
                                                         Oral argument has been
                                                         granted. Hearing is
                                                         scheduled on 04/24/2020
                                    04/21/2020           with Judge COSTELLO,        LCV2020748337 04/21/2020
                                                         MARY, K, Court Room
                                                         2A . re: MOTION TO
                                                         RELIEVE COUNSEL




,:of3                                                                                                               7/9/2020, 11:04 AM
                    HUD-L-004847-19
Courts Civil Case Jacket              08/19/2020 7:49:28 PM https://portal.njcourts.gov/webcivilcj/CIVILCaseJacketWeb/pages/civilC...
                                                            Pg 86 of 86 Trans ID: LCV20201463891
            Case 21-01214-SLM          Doc 22-6 Filed 09/16/21 Entered 09/16/21 13:34:19                      Desc
                                             Exhibit H Page 87 of 87
                                                                                                  Entry
                                  Filed Date Filings         Docket Text        Transaction ID
                                                                                                  Date
                                                       rLCV20205499521
                                                       CLERK NOTICE; re:
                                                       MOTION TO RELIEVE
                                                       COUNSEL
                                                       rLCV20205499521
                                                       -CONFIRMING ORAL
                                                       ARGUMENT 4/24/20 @
                                                       2:30 PM. - CALL IN
                                 04/21/2020                                 LCV2020748358 04/21/2020
                                                       NUMBER: 201-356-2666
                                                       PROMPT MEETING
                                                       CODE: 60270#
                                                       ATTENDEE ACCESS
                                                       CODE: 8342563- please
                                                       provide your client with
                                                       the call in information.
                                                       ORDER TO RELIEVE
                                                       COUNSEL-Granted by
                                                       Judge COSTELLO,
                                 04/24/2020                                       LCV2020786702 04/28/2020
                                                       MARY, K re: MOTION
                                                       TO RELIEVE COUNSEL
                                                       rLCV20205499521
                                                       MOTION FOR
                                                       PROTECTIVE ORDER
                                                       submitted by
                                                       MEHLMAN, AVERY, S
                                                       of HERRICK
                                 07/09/2020            FEINSTEIN, LLP on          LCV20201192132 07/09/2020
                                                       behalf of
                                                       COSMOPOLITAN
                                                       FOOD GROUP, INC.
                                                       against BARIS
                                                       KANTARCI
                                                            Showing 1 to 13 of 13 entries




                                                             • Screen ID : ECCV3001
                                                          • © Copyright NJ Judiciary 2016

                                                       BUILD: CivilCaseJacket 2019.6.0.7




of 3                                                                                                              7/9/2020, 11:04 AM
